Opinion op the Court by
Judge Carroll —
Affirming.
In 1906 Augusta. Dieco, in an action brought by her against the city of Owensboro and J. J. Blocker, the husband of appellant, Clara Blocker, to recover damages for personal injuries sustained by obstructions on the sidewalk in the city over which she stumbled and fell, obtained a'judgment for $500 and costs. The defendants in that action prosecuted an appeal to this court, where the judgment was affirmed. In 1907 Mrs. Dieco, in consideration of the sum of $672 paid her by Clara Blocker, assigned to her the judgment without recourse. Thereupon the appellant, Clara Blocker, brought this suit against the city *80of Owensboro, setting up the purchase and assignment of the judgment and the fact that she had demanded payment thereof from the city, which was refused, and the further fact that the city had no property subject to execution, but did have in its treasury a sum sufficient to pay the judgment. She asked for a mandamus against the city and the mayor and board of couneilmen, who were made parties defendant, requiring them to satisfy the judgment, and, if necessary, that they be compelled to levy a tax to pay the same. In its answer the city set up in substance that J. J. Blocker, the husband of Clara Blocker, was the owner of a lot in the city, and that he and his wife reconstructed the building, making additions and improvements thereto, and that while so engaged in the erection of the building they permitted bricks to be placed or fall on the sidewalk, and that Mrs. Dieco stumbled and fell over said bricks, causing the injuries for which she recovered judgment, and that the injuries -sustained by her were due to the carelessness and negligence of Blocker and his wife, the appellant; that Clara Blocker had notice of the institution and prosecution of the suit of Mrs. Dieco against the city and Blocker, and, although not a party of record to the action, she was the real party in interest, and voluntarily paid the judgment, and afterwards procured the assignment, which was a mere pretense, and not made in good faith; that the judgment was satisfied and extinguishéd by the payment, which was made at the request of her husband, J. J..Blocker, and because she had the house in which the brick were used, over which Mrs. Dieco fell, reconstructed and built, and was in fact the owner thereof; and, furthermore, that J. J. Blocker owned ample property out of which an execution upon the *81judgment conld have been collected at any time. In' a reply it was denied that appellant and her husband reconstructed or made the improvements on the lot referred to, or were engaged in reconstructing the building, or that the improvements were made for her, except that the building was erected by him at her instance, and she voluntarily furnished the money to pay for same. She denied the other material averments of the answer, and that she paid the judgment at the request of J. J. Blocker, or that the assignment of the judgment was not in good faith, and that the city as between it and J. J. Blocker was primarily liable for the damages. No other pleading was filed, and on motion of plaintiff, now appellant, the action was submitted to the court when upon the pleadings, and the exhibit filed with and as part of the answer. This exhibit consisted of a complete transcript of the record in the action of Mrs. Dieco against Blocker and the city. The court separated its conclusion of law and fact, and found the following facts: (1) That an action was instituted by Mirs. Dieco against the city and Blocker to recover damages; that a trial resulted in a. judgment against both defendants, which judgment was affirmed by the Court of Appeals. (2) That Mrs. Blocker, wife of J. J. Blocker, paid the amount of the judgment to Mrs. Dieco, and took an assignment thereof, and afterwards brought this suit; that the house was being erected by appellant, and in the course of the work bricks were negligently placed in a position where they fell and incumbered the sidewalk, and the injuries to Mrs. Dieco were sustained in consequence of this negligence on the part of appellant and her agents; and that she had notice of the suit by Mrs. Dieco, and is chargeable with notice of the result and bound by the judgment. From these *82facts the court concluded as a matter of law that appellant was concluded by the proceedings had in the case of Dieco against Blocker and the city as fully as if she was a party of the record; that, if the city had paid the judgment, it might have recovered the amount from the appellant on the principle that, when one is compelled by the judgment of a court of competent jurisdiction to respond in damages for the wrongful act or negligence of another, a cause of action arises in favor of the party who pays the judgment against the actual wrongdoer or party whose act of negligence produced the injury; that being primarily liable to Mrs. Dieco, if the city paid or satisfied the judgment, it could proceed against her and recover the amount thereof, and consequently her purchase of the judgment and the assignment thereof did not give her any right of action against the city.
The first question we need consider is whether or not the findings of fact by the trial court are supported by the record. If they are, his conclusion of law is correct. It is well settled that, although a person injured by an obstruction in the street may sue the city alone, or both the city and the person who placed the obstruction in the street, and recover damages against both, and look to either or both for-satisfaction of the judgment, yet as between the wrongdoers the city may, if it is required to satisfy the judgment, recover the amount thereof from the person who placed the obstruction in the street. DilIon on Municipal Corporations, section 1035. As Blocker, one of the judgment defendants, was solvent, Mrs. Dieco, the judgment creditor, might have collected her judgment from him by execution, or have attempted to collect the same from the city, and, if it failed to pay, have proceeded by mandamus to require *83it either to pay the judgment from funds on hand or levy a tax to pay the same. Indeed no question is made by counsel for appellee that mandamus is not the proper remedy. Palmer v. Stacy, 44 Iowa, 340; Am. & Eng. Ency. of Law, p. 800. But bad?: of this there is an issue, the settlement of which is decisive of the case. The brick over which Mrs. Dieco fell were not placed in or upon or about the street by the city. They were placed there by the persons constructing the building, or at any rate those persons were responsible for injuries caused by the obstruction. The city had nothing to do with the construction of the building, and it had the right to recover from the original wrongdoers the amount it might have been required to pay to Mrs. Dieco. And if Mrs. Blocker was jointly liable with her husband, or if. the house was being erected for her, then the city, if required to pay the judgment, might have instituted an action against Blocker and his wife to recover the money so paid, or if the purchase of the judgment was in truth made by Blocker, acting through his wife as a willing agent, then neither of them can recover the amount so paid from the city. - If Blocker had himself satisfied the judgment, it is clear that' he could not have succeeded in an action brought against the city to recover the money paid in settlement .of the judgment, because as between himself and the city it was his duty to have paid it, and the city, if it satisfied it, might have recovered the amount from him. And so if Mrs. Blocker was liable to the city, or if she satisfied the judgment for her husband by an agreement between them, in which she was acting for him, the judgment of the lower court was correct.
In the consideration of these questions we cannot overlook the fact that the appellant is the wife of J. *84J. Blocker, who was undoubtedly liable to tbe c'ity for the amount of the judgment, and the inference is very persuasive that Blocker furnished the money to his wife to satisfy the judgment, or prevailed on her for and in his behalf and to protect his property from levy and seizure to satisfy it. It is difficult in this transaction to separate Blocker and his wife. If a stranger had bought the judgment, he could have prosecuted an action against the city to recover it, and in turn the city could have proceeded against Blocker. The transaction has every appearance of being an effort upon the part of Blocker, aided and assisted by his wife, to evade the payment of the judgment. In cases of this character we are not necessarily confined to what appears on the face of the record. We have the right to look beneath the surface to ascertain the truth of the matter being investigated, and to adjudge the case as appears right from an understanding of its substance. Under the facts of this record our conclusion is that the purchase of the judgment was not made in good faith by Mrs. Blocker; that it was done under an arrangement or agreement with her husband, and he was the real purchaser.
Upon the trial in the lower court, a transcript of the record in the case of Dieco against the city of Owensboro and Blocker was considered as evidence by the court. This transcript was filed and made a part of the answer of appellee, but was not filed with the answer, nor until the appellant obtained a rule against the appellee to.file it. No objection or exception was made or taken to the competency or sufficiency of the transcript as filed. After the judgment was rendered the clerk taxed the fee for the transcript as a part of the costs against appellant, who *85thereupon moved the court to correct the taxation of costs and strike from it this item. This motion was overruled, and we are now asked to review the ruling of the lower court in this particular. Section 904 of the Kentucky Statutes of 1903, provides in part that “one copy of any of the pleadings or exhibits obtained shall he taxed as costs, and the cost of any copies made exhibits. ’ ’ And in section 128 of the Civil Code of Practice it is provided that, “in addition to the writings which a party is required by section 120 to file as the foundation of his action or defense, he may file as an exhibit with his pleading or with leave of court at any time pending the action any writing upon which he may intend to rely as evidence.” The defense of appellee was rested upon the evidence and proceedings taken and had in the ease of Dieco against Blocker and the city, and we are of the opinion that the city in this case had the right to file as a part of its answer a copy of this record, and therefore it was proper to tax it as costs under the provisions of the statute, supra. The point is made that the transcript filed was an uncertified copy, and for this reason it was not competent as evidence; and, further, that it was a copy of the transcript filed in the clerk’s office of the Court of Appeals, made from the original record on file in the Daviess circuit court, and therefore it was a copy of a copy, and not a copy of an original record, and hence incompetent. It is also said that, as the original record was in the Daviess circuit court at the time this action was tried, the plaintiff should have produced it, as it has a right to do, to be read as evidence, thereby saving appellant the unnecessary cost of a copy: In answer to the objection that the copy was not certified, and that it was a copy of a copy of the record, and for these *86reasons not competent, it is sufficient to say that it was read and considered by the court without exception or objection, and it is now too late to raise any question as to its competency. In respect to the point that appellee might have used the original record in the Daviess circuit court, we are of the opinion that it •is permissible for the parties to a suit to introduce ■on the trial of the case any original record in the clerk’s office of the court in which the case is being tried, without subjecting them to the expense of procuring a copy, and that. the court trying the case may direct that this be done. But appellant did not ask this or make any question about the matter until after the case had been heard and disposed of; and as the transcript was filed upon motion of appellant, and read without exception or objection, we do not feel at liberty to disturb the ruling of the circuit court.
Upon a consideration of the entire case, the judgment is affirmed.